                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  United States of America,
                                                                      Civil Action No.
                        Plaintiff,                                   3:15-cr-161 (PGS)

  v.                                                                 MEMORANDUM
                                                                      AND ORDER
  Michael Lieberman,

                        Defendant.




SHERIDAN, U.S.D.J.

        This matter comes before the Court on a motion filed by Defendant Michael Lieberman for

reconsideration of a prior order which amended a judgment of conviction to substitute National

Union Fire Insurance Company of Pittsburgh (“National Union”) as the victim and primary payee

of restitution for Credit Agricole Securities (“Credit Agricole”).

        On April 26, 2017, Judge Cooper entered an order substituting in National Union as the

primary payee of restitution. (ECF No. 26). On January 24, 2018, Lieberman filed a motion to

reconsider that order. (ECF No. 29).

                                          LEGAL ANALYSIS

        Lieberman contends that “[tjhe only ways to amend a final order of restitution” are set forth

in 18 U.S.C. 3664(o). (Brief of Lieberman, ECF No. 29 at 3). The Government contends that

subsection (o) applies only “to substantive changes (i.e., the elimination or reduction of

restitution),” and cites three sources of legal authority that, it argues, justified the Court’s order:
4




    Federal Rule of Criminal Procedure 36; the Mandatory Victim Restitution Act of 1996 (MVRA);

    and the All Writs Act. (Government’s Brief, ECF No. 39 at 2-5).’

                                                     Reconsideration

             Although the Federal Rules of Criminal Procedure do not specifically authorize motions

    for reconsideration, “the New Jersey Local Rules of Criminal Procedure specifically incorporate

    Local Civil Rule 7.1(i), which governs such motions.” United States v. Demuro, 2010 WL 2696105

    at *2 (D.N.J. July 2, 2010); see also L. Crim. R. 1.1. Motions for reconsideration must “be served

    and filed within 14 days after the entry of the order or judgment on the original motion by the

    Judge or Magistrate Judge.” L. Civ. R. 7.1(i).

             At the outset, the Court notes that Defendant’s motion for reconsideration was

    extraordinarily late, having been filed on January 24, 2018; almost nine months after Judge

    Cooper’s order. There being no apparent ground for excusable neglect, the motion is denied on

    that ground.

                                          Mandatory Victim Restitution Act

             Substantively, the Court also agrees that Judge Cooper’s order was proper. This motion

    concerns a conflict between two federal statutes. As a general rule, the Third Circuit “look[sl with

    disfavor upon changes to ajudgment after the fact.” United States v. Bennett, 423, F.3d 271, 276-

    77 (3d Cir. 2005). However, in some circumstances, such amendments are permitted by court rule

    or by statute. Under 18 U.S.C.       §   3664(o), which governs orders of restitution:

                      A sentence that imposes an order of restitution is a final judgment
                      notwithstanding the fact that-


      Federal Rule of Criminal Procedure 36, which applies to “clerical error[s] in a judgment..  arising from oversight
                                                                                                   .



    or omission,” does not apply here. The judgment was entered on September 16, 2015. The assignment which prompted
    Judge Cooper’s order was executed on January 11,2016. Therefore, there was no error. Similarly, the Court declines
    to act pursuant to the All Writs Act because there is no indication that Judge Cooper’s order was issued pursuant to
    that act and no extraordinary circumstances were present. See Davis v. Glanton, 107 F.3d 1044, 1047 n.4 (3d Cir.
     1997).

                                                             2
0




                      (1) such a sentence can subsequently be-
                          a, corrected under Rule 35 of the Federal Rules of Criminal
                              Procedure and section 3742 of chapter 235 of this title;
                          b. appealed and modified under section 3742;
                          c. amended under subsection 3664(k), 3572, or 3613A; or
                      (2) the defendant may be resentenced under section 3565 or 3614.

    18 U.S.C.   §   3664(o). None of subsection o’s provisions permitting modification apply to Judge

    Cooper’s order substituting the victim.

            However, the Mandatory Victim Restitution Act (MVRA) requires the court to order that

    restitution be paid to a person who “provided or is obligated to provide compensation” to a victim,

    including “insurance or any other source,” except that “the restitution order shall provide that all

    restitution of victims required by the order be paid to the victims before any restitution is paid to

    such a provider of compensation.” 18 U.S.C.    §   3664(j)(1).

           Thus, the restitution statute and the MVRA appear to be in conflict. Under the specificity

    canon of statutory construction, “a ‘narrow, precise, and specific’ statutory provision is not

    overridden by another provision ‘covering a more generalized spectrum.” Cazun v. Attorney

    General of the United States, 856 F.3d 249, 264 (3d Cir. 2017) (quoting Radzanower v. Touche

    Ross & Co., 426 U.S. 148, 153 (1976)); see also Antonin Scalia & Bryan Gamer, Reading Law:

    The Interpretation ofLegal Texts 183 (2012).

           National Union’s original written submission requesting substitution (ECF No. 24)

    included an attached “Assignment and Release,” whereby National Union, Credit Agricole’s

    insurer, made a payment of $1,390,823 (the full amount less the deductible of $250,000). (ECF

    No. 24 at Ex. B). Judge Cooper’s order therefore brought the restitution order in compliance with

    the MyRA, which imposed a more narrow, precise, and specific requirement. As such,

    reconsideration of the Court’s prior order is not warranted here.




                                                       3
                                              ORDER


       This matter comes before the Court on a motion filed by Defendant Lieberman for

reconsideration of the Court’s prior order “substitut[ingj National Union as victim and primary

payee of restitution with respect to $1,390,823.00 of the total restitution obligation.” (ECF No.

26). The Court has considered the arguments set forth in the parties’ written submissions.

Accordingly, for the reasons stated herein and for good cause shown;

       IT IS on this     day of June, 2019;

       ORDERED that Mr. Lieberman’s motion for reconsideration, (ECF No. 29), is denied.




                                                      PETER G. SHERIDAN, U.S.D.J.




                                               4
